DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment of 07/01/2022 has been entered and fully considered by the examiner. 
claims 1, 2, 8, 9, 13, 15, and 16 are amended. Claims 1-20 are currently pending in the application with claims 1, 8, and 15 being independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala”.
Regarding claims 1 and 15, Duggirala discloses an ultrasound guidance dynamic mode switching method [see abstract of Duggirala] comprising/ a computer program product for ultrasound guidance dynamic mode switching, the computer program product including a computer readable storage medium including instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method [see column 6, lines 58-65 disclosing an algorithm to the method stored on the memory 20] including: 
selecting [act 30; see FIG. 1 and 3] a predetermined ultrasound diagnostic procedure [a heart scan; see column 9, lines 20-25] in memory [element 20] of an ultrasound diagnostic computing system [element 10] [see FIGs. 1 and 3 and column 4, lines 38-50, and column 9, lines 20-40]; 
identifying [act 30] an operating mode of the ultrasound diagnostic computing system for a first sequence of views stored in the memory as a workflow in correspondence to the selected procedure; [see column 9, lines 41-65; either the user or the system choose the mode, probe type and scan parameters appropriate for the type of scan selected.]
placing the ultrasound diagnostic computing system in the identified operating mode and acquiring imagery [act 32] of a target organ utilizing the computing system in association with the views of the first sequence of the workflow; [see column 10, liens 23-54 discloses imaging the patient which is the first sequence of the workflow of the claim (see indefinite rejection above) ]
detecting [act 36] in the acquired imagery, a feature [a diseased tissue; see column 13, lines 60-67 disclosing identifying a disease associated with the tissue under analysis] of the target organ [heart] mapped to a different operating mode [further modes of acquisition; act 42] of the ultrasound diagnostic computing system [see FIGs. 1 and 3, acts 26 and 42 and column 13, lines 56-67 and column 17, lines 27-50 disclosing that depending on the analysis of the feature, further modes of imaging might be recommended.]; and, 
responsive to the detection, selecting a different operating mode as a substitute for the contemporaneous operating mode in order to perform the measurement [see FIGS. 1-4, act 42, column 17, lines 23-25 disclosing recommending using a different operating mode which would be substituted for the current one since the current mode will no longer be performed. see also Claims 2 and 3, and column 19, lines 40-60 disclosing that the system selects the operation mode]
placing the ultrasound diagnostic computing system into the different operating mode mapped to the feature [see claim 2], and performing the measurement. [see column 19, lines 40-60 and claims 2 and 3]
Regarding claims 2, and 16, Duggirala further discloses displaying a recommendation in a display [display 14] of the ultrasound diagnostic computing system to change operating modes.[see FIGs. 1-4, act 42, column 17, lines 23-25 disclosing that the recommendations are displayed in a box at 56]
Regarding claims 3 and 17, Duggirala further discloses that the identified operating mode is an operating mode selected from the group consisting of a two-dimensional ultrasound mode and a three-dimensional operating mode.[see column 9, lines 56-65 disclosing B-mode ultrasound imaging which is a 2D imaging modality and 3D ultrasound imaging]
Regarding claim 8, Duggirala discloses a data processing system [see FIG. 1 and abstract] configured for ultrasound guidance dynamic mode switching method [see column 3, lines 16-23] comprising: 
a computer [system 10] with memory [memory 20] and at least one processor [processor 18]; 
a display [display 14]  to the computer [see FIGs. 1-2 and column 4, lines 38-50];
 image generation circuitry [image server 18] coupled to the computer and the display[see FIGs. 1-2 and column 4, lines 38-50];
 an ultrasound imaging probe comprising a transducer connected to the image generation circuitry [FIG. 1-2 and column 4, line 51-column 5, line 3]; and,
 an ultrasound guidance dynamic progression module executing in the memory of the computer, the module comprising program code enabled upon execution by the processor of the computer [see column 6, lines 58-65 disclosing an algorithm to the method stored on the memory 20]  to perform: 
selecting [act 30] a predetermined ultrasound diagnostic procedure [a heart scan] in memory [element 20] of an ultrasound diagnostic computing system [element 10] [see FIGs. 1 and 3 and column 4, lines 38-50, and column 9, lines 20-40]; 
identifying [act 30] an operating mode of the ultrasound diagnostic computing system for a first sequence of views stored in the memory as a workflow in correspondence to the selected procedure; [see column 9, lines 41-65; either the user or the system choose the mode, probe type and scan parameters appropriate for the type of scan selected.]
placing the ultrasound diagnostic computing system in the identified operating mode and acquiring imagery [act 32] of a target organ utilizing the computing system in association with the views of the first sequence of the workflow; [see column 10, liens 23-54]
detecting [act 36] in the acquired imagery, a feature [a diseased tissue] of the target organ [heart] mapped to a different operating mode [further modes of acquisition; act 42] of the ultrasound diagnostic computing system [see FIGs. 1 and 3, acts 26 and 42 and column 13, lines 56-67 and column 17, lines 27-50 disclosing that depending on the analysis of the feature, further modes of imaging might be recommended.]; and, 
responsive to the detection, responsive to the detection, identifying a measurement to be performed based upon detecting in the acquired imagery, [a diseased tissue] of the target organ [heart] that requires a measurement using a different operating mode of the ultrasound diagnostic computing system [Figs. 3 and 4, act 42;  column 17, lines 36-50]; 
selecting a different operating mode as a substitute for the contemporaneous operating mode in order to perform the measurement [see FIGS. 1-4, act 42, column 17, lines 23-25 disclosing recommending using a different operating mode which would be substituted for the current one since the current mode will no longer be performed. see also Claims 2 and 3, and column 19, lines 40-60 disclosing that the system selects the operation mode]
placing the ultrasound diagnostic computing system into the different operating mode mapped to the feature [see claim 2], and 
performing the measurement [see column 19, lines 40-60 and claims 2 and 3]
Rgarding claim 9, Duggirala further discloses displaying a recommendation [56 is FIG. 4] in a display [display 14] of the ultrasound diagnostic computing system to change operating modes, comprises:
Regarding claim 10, Duggirala further discloses that the identified operating mode is an operating mode selected from the group consisting of a two-dimensional ultrasound mode and a three-dimensional operating mode.[see column 9, lines 56-65 disclosing B-mode ultrasound imaging which is a 2D imaging modality and 3D ultrasound imaging]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala” in view of Vezina (U.S. Patent No. 8,348,847) hereinafter “Vezina”
Regarding claims 4, 11,and 18, Duggirala discloses the limitations of claims 1, 8, and 15 above [see rejection of claims 1, 8, and 15] 
Duggirala does not disclose that the different operating mode is a non-imaging continuous wave (CW) ultrasound mode.  
Vezina, directed towards ultrasound imaging and recommendation of treatment strategy [see abstract of Vezina], further discloses that the different operating mode is a non-imaging continuous wave (CW) ultrasound mode. [see FIG. 34, column 20, lines 11-25 of Vezina
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the different operating mode of Duggirala and make it a non-imaging continuous wave (CW) ultrasound mode according to the teachings of Vezina in order to measure the velocity of red cells in the aortic valve and evaluate the aortic valve stenosis as well [see FIG. 34, column 20, lines 11-25 of Vezina]. Doing so would have been improving similar devices in the same way by providing a new operating mode for the device for additional evaluation of the heart resulting in more accurate diagnosis.
Regarding claims 5, 12, and 19, Duggirala discloses the limitations of claims 1, 8, and 15 above [see rejection of claims 1, 8, and 15]
Duggirala does not discloses that the different operating mode is a Doppler ultrasound mode. 
Vezina further discloses that the different operating mode is a Doppler ultrasound mode.  [see FIG. 34, column 20, lines 11-25 of Vezina]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the different operating mode of Duggirala and make it a Doppler ultrasound mode according to the teachings of Vezina in order to enable evolution of aortic valve stenosis [see column 20, lines 11-25 of Vezina]. Doing so would have been improving similar devices in the same way by providing a new operating mode for the ultrasound system for additional evaluation of the heart resulting in more accurate diagnosis.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala” in view of Keidar (U.S. Pub. No. 2019/0142363) hereinafter “Keidar”.
Regarding claims 6, 13, and 20, Duggirala discloses the limitations of claims 1, 8, and 15 above [see rejection of claims 1, 8, and 15]
Duggirala further discloses that the target organ is a heart and the feature is a disease of the heart.[ see figs. 1, 3, act 32,and column 9, lines 20-40 of Duggirala]
Duggirala however, does not discloses that the feature is a stenotic valve velocity that exceeds a threshold rate.  
Keidar, directed towards ultrasound assessment of a heart [see abstract of Keidar] further discloses that the feature is a stenotic valve velocity that exceeds a threshold value.[see FIG. 1, and 4B and [0-048] of Keidar]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the feature of Duggirala further and make it a stenotic valve velocity that exceeds a threshold rate of the heart according to the teachings of Keidar in order to determine patient risk of heart disease. Doing so would have been improving similar devices in the same way by providing additional feature of detection being a stenotic valve velocity exceeding a threshold rate and increase the accuracy of the diagnosis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala” in view of Betts (U.S. 2010/0217128) hereinafter “Betts”.
Regarding claims 7 and 14, Duggirala discloses the limitations of claims 1, and 8 above [see rejection of claims 1, and 8]
Duggirala further discloses annotation to assist a user [see column 11, lines 6-21]
Duggirala does not however disclose annotating a digital file storing the acquired additional imagery with a textual reference to the recommended change of operating mode.  
Betts, directed towards a display for ultrasound imaging [see abstract of Betts] discloses annotating a digital file storing the acquired additional imagery with a textual reference to the recommended change of operating mode. [see FIGs. 3, and 5 and [0044] and [0095] of Betts] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify annotation of Duggirala further and include annotating a digital file storing the acquired additional imagery with a textual reference to the recommended change of operating mode according to the teachings of Betts in order to further assist a user by communicating a current operating mode. Doing so would have been improving similar devices in the same way by providing an improved method of feedback to the user of the device.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
With regard to the limitations of previous claims 2, 9, and 16 currently incorporated into independent claims 1, 8, and 15, the applicant has argued that these limitations are not disclosed by the Duggirala reference. In particular applicant has argued that the examiner has taken apart the limitation into separate pieces and provided reference for each separate piece. 
In response the examiner notes that the citations of various portions of the reference is not to imply a separation of the limitation or consideration of different parts alone, but several evidentiary support has been provided that complete each other in the rejection of that limitation. the limitation has been considered as a whole by the office but several sections of the limitation has been referenced for further clarity of the rejection.
The applicant has further argued that Duggirala reference does not show the elements of the limitation. in particular, the applicant has argued that cited sections of the reference disclose a step of providing a generic recommendation for further action based on previous analysis instead of a specific recommendation to use a different mode to provide a higher quality image.
In response, the examiner notes that there is no language in the claim that distinguishes between a generic recommendation and a specific recommendation. The claim does not require that the recommendation is done in order to achieve higher resolution or higher quality. therefore, any generic recommendation for a substitution of the mode of imaging reads on the language of the claims as it is currently presented.
The applicant has further argued that the limitation of a “identifying a measurement to be performed based upon the detection ….as a substitute for the contemporaneous operating mode” is not disclosed by the current reference.
in response, the examiner notes that this feature is clearly disclosed by the Duggirala reference as it suggests using another imaging mode instead of the first once in response to the method performed on the image. the examiner further notes that achieving a higher quality or higher resolution in the substitute image is NOT claimed in the language of the currently pending claims, so the reference does not have to show such a feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793